Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 1of12 Page ID#:1171

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss Plaintiffs’

Complaint for Lack of Subject Matter Jurisdiction and Failure to State a
Claim upon Which Relief Can Be Granted [DE 33]; Plaintiffs’ Motion for
Class Certification [DE 37]; Plaintiffs’ Motion for Preliminary Injunction
[DE 38]

I. INTRODUCTION

On April 15, 2021, six Plaintiffs proceeding under the pseudonyms Doe 1, Doe 2, Doe 3, Doe 4,
Doe 5, and Doe 6 (“Plaintiffs”)! filed a complaint against the United States of America and Merrick
Garland in his official capacity as U.S. Attorney General (together, “the Government”). Plaintiffs allege
claims for return of property pursuant to Rule 41(g) of the Federal Rule of Criminal Procedure and for
violation of their Fourth and Fifth Amendments rights.

Plaintiffs’ claims arise from the Government’s seizure and search of their personal property
located in six safe deposit boxes on the premises of non-party US Private Vaults. Plaintiffs seek to
represent a class of “All persons and/or entities who maintained a safe deposit box at US Private Vaults,
located at 9182 West Olympic Boulevard, Beverly Hills, CA 90212 during the month of March 2021.”
(Compl. § 14, ECF No. 1).

Presently before the Court are the following motions: (1) the Government’s Motion to Dismiss
Plaintiffs’ Complaint for Lack of Subject Matter Jurisdiction and Failure to State a Claim upon Which
Relief Can Be Granted (“Defs.’ Mot. Dismiss,” ECF No. 33); (2) Plaintiffs’ Motion for Class
Certification (“Pls.’ Mot. Class Cert.,” ECF No. 37), and; (3) Plaintiffs’ Motion for Preliminary

 

I Plaintiffs filed this suit under pseudonyms to protect themselves from the risk of criminal
prosecution, and from injury, harassment, retaliation, and embarrassment.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 2o0f12 Page ID #:1172

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Injunction (“Pls.’ Mot. Prelim. Inj.,” ECF No. 38). For the reasons that follow, the Court GRANTS in
part and DENIES in part the Government’s Motion and DENIES Plaintiffs’ two Motions.

Il. FACTUAL BACKGROUND

Since 2011, US Private Vaults (“USPV”) has operated a facility offering private safe deposit
boxes. USPV houses between 600 and 1,000 safe deposit boxes and rents them to hundreds of
customers. Prior to and during March 2021, Plaintiffs and the putative class members each leased and
maintained one or more boxes at USPV in which they kept non-contraband property, including US.
currency, gold, and jewelry.

USPV’s safe deposit boxes differ from those of a typical bank. USPV does not keep a key to any
rented boxes, which means that the only person with the ability to open the box is the renter or the
renter’s designee. In addition, USPV provides other privacy and security features. For instance,
boxholders are identified by encrypted biometric information; USPV’s premises are under 24/7 video
monitoring by a security company; and USPV maintains motion detectors, heat sensors, and other
sophisticated security measures to detect intruders after regular business hours. USPV also offers
insurance for its safe deposit boxes, up to $500,000 per box.

USPV’s business attracted the Government’s attention. A grand jury indicted USPV for
conspiring with its customers to launder money, distribute drugs, and structure financial transactions to
avoid currency reporting requirements. (Defs.’ Opp. to Pls.” TRO App. at 1, ECF No. 16). From March
22 through March 26, 2021, federal law enforcement agents searched USPV and seized every safe
deposit box in the facility. The Government maintains that it searched the contents of each box pursuant
to a sealed criminal seizure warrant. (TRO App. at 2). When inventorying the boxes, the Government
found fentanyl, OxyContin, firearms, and stacks of $100 bills to which drug dogs alerted. (Defs.’ Opp.
to Pl.’s TRO App. at 17).

Plaintiffs maintain that their boxes did not contain any contraband—only currency, gold, and
jewelry. Yet the Government has refused to return Plaintiffs’ property unless they identify themselves.
The FBI filed an administrative forfeiture proceeding against property seized during the March 22, 2021
raid. Though Plaintiffs received notice of the administrative forfeiture, they assert that the notice was
inadequate because it did not provide the factual and legal bases for the forfeiture. Plaintiffs “each filed
pseudonymous administrative forfeiture claims to the currency in their USPV safe deposit boxes . . .
and the FBI accepted these claims.” (Pls.’ Opp. to Defs.’ Mot. Dismiss at 5, ECF No. 40). But to date,
the Government remains in possession of Plaintiffs’ property.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 3o0f12 Page ID #:1173

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Il JUDICIAL STANDARD
A. Class Certification Standard

As a threshold to class certification, the proposed class must satisfy four prerequisites under
Federal Rule of Civil Procedure (““Rule’’) 23(a). First, the class must be so numerous that joinder of all
members individually is impracticable. Fed. R. Civ. P. 23(a)(1). Second, there must be questions of law
or fact common to the class. Fed. R. Civ. P. 23(a)(2). Third, the claims or defenses of the class
representative must be typical of the claims or defenses of the class as a whole. Fed. R. Civ. P. 23(a)(3).
Finally, the proposed class representatives and proposed class counsel must be able to fairly and
adequately protect the interests of all members of the class. Fed. R. Civ. P. 23(a)(4).

If all four prerequisites of Rule 23(a) are satisfied, a court must then determine whether to certify
the class under one of the three subsections of Rule 23(b). Under Rule 23(b), the proposed class must
establish that: (1) there is a risk of substantial prejudice from separate actions; (2) declaratory or
injunctive relief benefitting the class as a whole would be appropriate; or (3) common questions of law
or fact predominate such that a class action is superior to other methods available for adjudicating the
controversy at issue. Fed. R. Civ. P. 23(b).

A district court should permit a class action to proceed only if the court “is satisfied, after a
rigorous analysis,” that the Rule 23 prerequisites have been met. Wal-Mart Stores, Inc. v. Dukes, 564
U.S. 338, 350-51 (2011) (quoting Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 161 (1982)).
However, while some inquiry into the substance of a case may be necessary, it is improper to decide on
the merits at the class certification stage. Staton v. Boeing Co., 327 F.3d 938, 954 (9th Cir. 2003). In
analyzing whether the proposed class meets the requirements for certification, a court must take the
substantive allegations of the complaint as true and may consider extrinsic evidence submitted by the
patties to holistically evaluate the merits of class certification. See Blackie v. Barrack, 524 F.2d 891, 901
(9th Cir. 1975).

B. Preliminary Injunction Standard

The purpose of a preliminary injunction is generally to preserve the status quo pending a
judgment on the merits. Regents of Univ. of California v. Am. Broad. Companies, Inc., 747 F.2d 511,
514 (9th Cir. 1984). To obtain a preliminary injunction, the moving party must show: (1) a likelihood of
success on the merits; (2) a likelihood of irreparable harm to the moving party in the absence of
preliminary relief; (3) that the balance of equities tips in favor of the moving party; and (4) that an
injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
“When the government is a party, the last two factors (equities and public interest) merge.” EF. Bay

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 4of12 Page ID #:1174

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Sanctuary Covenant v. Biden, 993 F.3d 640, 668 (9th Cir. 2021) (citation omitted). The court may also
apply a sliding scale test, whereby the elements of the Winter test are balanced “so that a stronger
showing of one element may offset a weaker showing of another.” Alliance for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The moving party has the burden of persuasion. Hi/l v.
McDonough, 547 U.S. 573, 584 (2006).

Where, as here, the moving party seeks a preliminary injunction that “orders a responsible party
to take action,|” i.e. a “mandatory injunction,” the “court should deny such relief unless the facts and
law clearly favor the moving party.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).

C. 12 1): Dismissal for Lack of Subject Matter Jurisdiction

Federal courts are courts of limited jurisdiction and are “presumed to lack jurisdiction in a
particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes of the
Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). A party may move to dismiss a claim for lack
of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). When subject matter jurisdiction is challenged
under Rule 12(b)(1), the plaintiff has the burden of establishing jurisdiction. Kingman Reef Atoll
Investments, L.L.C. v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008).

D. 12 6): Dismissal for Failure to State a Claim Upon Which Relief Can be Granted

Under Rule 12(b)(6), a party may move to dismiss for “failure to state a claim upon which relief
can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Be// Ati. Corp v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible if the plaintiff alleges enough facts to draw a reasonable inference that the
defendant is liable. Jgba/, 556 U.S. at 678. A plaintiff need not provide detailed factual allegations, but
must provide more than mere legal conclusions. 7wombiy, 550 U.S. at 555. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Jgba/, 556 U.S.
at 678.

When ruling on a Rule 12(b)(6) motion, the Court must accept well-pled factual allegations in
the complaint as true and construe them in the light most favorable to the non-moving party. See Autotel
v. Nev. Bell. Tel. Co., 697 F.3d 846, 850 (9th Cir. 2012). Dismissal “is appropriate only where the
complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 5of12 Page ID #:1175

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

IV. DISCUSSION
A. Plaintiffs’ Motion for Class Certification

Plaintiffs seek to certify three classes, which Plaintiffs refer to as Class 1, Class 2, and Class 3.
For the reasons set forth below, Plaintiffs fail to establish that the commonality requirement of Rule
23(a) is satisfied as to any of the three classes. Additionally, Plaintiffs fail to establish that any of Rule
23(b)’s requirements are met. For these two reasons, the Court DENIES Plaintiffs’ Motion.

1. Rule 23(a)

Plaintiffs define Class 1 as follows:

All persons and/or entities who maintained a safe deposit box at US Private Vaults, whose
box was searched and the contents seized by the FBI on or about March 22, 2021, who
received the government’s constitutionally-inadequate notice of seizure of their property
but filed an administrative forfeiture claim, and seek return of their property in judicial
forfeiture proceedings using a pseudonym and/or through sealed filings or the appointment
of a special master to administer their claims.

(Pls.’ Mot. for Class Cert. at 10). Class 2” and Class 3? are defined similarly and the distinctions
between them are immaterial to the Court’s analysis.

 

Class 2: All persons and/or entities who maintained a safe deposit box at US Private
Vaults, whose box was searched and the contents seized by the FBI on or about March 22,
2021, and who have received no written or published notice of seizure, and seek return of
their property using a pseudonym, and/or through under sealed filings or the appointment
of a special master to administer their claims.

(Pls.’ Mot. for Class Cert. at 10-11).

3 Class 3: All persons and/or entities who maintained a safe deposit box at US Private
Vaults, whose box was searched and the contents seized by the FBI on or about March 22,
2021, but received a constitutionally-inadequate notice, and seek return of their property
using a pseudonym, and/or through sealed filings or the appointment of a special master to
administer the relief they seek.

(Pls.’ Mot. for Class Cert. at 11).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 6of12 Page ID #:1176

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Rule 23(a)(2) requires that there be “questions of law or fact common to the class.” Fed. R. Civ.
P. 23(a)(2). Here, Plaintiffs assert that putative class members “wish to remain anonymous to the
government while contesting judicial forfeiture[.|” (Pls.” Mot. for Class Cert. at 16). Though the putative
class members may share this common wish, it is not one that the Court can grant on a class-wide basis.

Plaintiffs hope to obtain an order allowing all of the putative class members (more than
100, by Plaintiffs’ count) to “seek return of their property in judicial forfeiture proceedings using
a pseudonym and/or through sealed filings or the appointment of a special master to administer
their claims.” (/d. at 10 (Class 1); see also id. at 12 (Class 2); id. (Class 3)). But a party may
proceed anonymously in a law suit only “when special circumstances justify secrecy.” Does J
thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000). Determining whether
such “special circumstances” are present in a given case requires a fact-specific inquiry. To
preserve his or her anonymity in judicial proceedings, the party’s need for anonymity must
“outweigh{] [the] prejudice to the opposing party and the public’s interest in knowing the party’s
identity.” Jd. at 1068. Moreover, ‘[t]he court must . . . determine the precise prejudice at each
stage of the proceedings to the opposing party, and whether proceedings may be structured so as
to mitigate that prejudice.” Jd.

What Plaintiffs ultimately seek via class certification is declaratory relief in the form of an order
allowing the putative class members—at least 100 of them—to proceed anonymously in judicial
forfeiture proceedings that may or may not be filed in the future. If such forfeiture actions are filed, and
the putative class members wish to proceed anonymously in those actions, it will be for the presiding
judge in those actions to “determine the precise prejudice at each stage of the proceedings to the
opposing party, and whether proceedings may be structured so as to mitigate that prejudice.” Jd.
(emphasis added). The Court cannot predict and determine whether putative class members will be
entitled to proceed anonymously in hypothetical future civil forfeiture actions. Thus, the commonality
upon which Plaintiffs’ rely—the putative class members’ shared wish to proceed anonymously in future
forfeiture actions—does not support class certification.

2. Rule 23(b)

Equally fatal to Plaintiffs’ Motion is their failure to establish that any of the Requirements of
Rule 23(b) are met. Plaintiffs assert generally that they “seek to certify the proposed class[es] under
Rule 23(b) or, alternatively, Rule 23(b)(1)(A).” (Pls.’ Mot. for Class Cert. at 8). Rule 23(b) provides
putative class representatives with three potential avenues to certify a class: (1) there is a risk of
substantial prejudice from separate actions; (2) declaratory or injunctive relief benefitting the class as a
whole would be appropriate; or (3) common questions of law or fact predominate such that a class

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 7of12 Page ID #:1177

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

action is superior to other methods available for adjudicating the controversy at issue. Fed. R. Civ. P.
23(b). Here, Plaintiffs address each of Rule 23(b)’s subsections in short form.

As to Rule 23(b)(3), Plaintiffs assert that “a class action is superior to the Court hearing over 100
individual motions in 100 separate cases, to fairly and efficiently adjudicate” whether the putative class
members may proceed anonymously in future judicial forfeiture proceedings. (See Pls.’ Mot. for Class
Cert. at 16). But a class action does not provide a superior means to determine whether 100 or more
individuals may proceed anonymously in 100 or more potential judicial forfeiture actions that have yet
to be filed. For a party to proceed anonymously in an action, “[t]he court must . . . determine the precise
prejudice at each stage of the proceedings to the opposing party, and whether proceedings may be
structured so as to mitigate that prejudice.” Does J thru XXIII, 214 F.3d at 1068. This Court cannot make
that determination about the balance of prejudice in other cases.

As to Rule 23(b)(2), Plaintiffs assert that they “are seeking declaratory relief in this action
regarding their request to proceed pseudonymously.” (Pls.’ Mot. Class Cert. at 17). But, as discussed
immediately above, granting declaratory relief as to the putative class members’ right to proceed
pseudonymously in other actions would not be appropriate.

Finally, as to Rule 23(b)(1), Plaintiffs assert that “prosecuting separate actions by or against
individual class members would create a risk of inconsistent or varying adjudications.” (Pls.’ Mot. for
Class Cert. at 16). While Plaintiffs do not spell out what those risks are, the Court presumes that
Plaintiffs mean that, absent a class-wide grant of the right to proceed anonymously in other cases, some
putative class members may be allowed to proceed anonymously in future judicial forfeiture actions
while others may not. This risk notwithstanding, the burden will be on the individual putative class
members in any future judicial forfeiture proceeding to establish that their “need for anonymity
outweighs prejudice to the opposing party and the public’s interest in knowing the party’s identity.”
Does I thru XXTIT, 214 F.3d at 1068. The Court declines to relieve the putative class members of this
burden by prejudging the balance between the need for anonymity and prejudice in cases that are not
before the Court.

In summary, because Plaintiffs fail to satisfy all of the requirements of Rule 23(a) and any of the
requirements of Rule 23(b), the Court DENIES Plaintiffs’ Motion for Class Certification.

B. The Government’s Motion to Dismiss

The Court now considers the Government’s Motion to dismiss Plaintiffs’ complaint for lack of
subject matter jurisdiction and failure to state a claim. For the reasons that follow, the Court GRANTS
in part and DENIES in part the Government’s Motion.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 8 of 12 Page ID #:1178

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

1. Plaintiffs’ First Claim

Plaintiffs’ first claim is for violation of their Fourth and Fifth Amendment rights. Specifically,
Plaintiffs allege that “Defendants have violated the Fourth and Fifth Amendment rights of Plaintiffs . . .
in that Defendants acted and/or failed to act in their official capacity and/or under legal authority, by
improperly opening and/or searching [Plaintiffs’] safe deposit boxes . . . without particularized probable
cause.” (Compl. § 36).

The only relief that Plaintiffs seek in connection with this claim is an injunction requiring the
Government to return Plaintiffs’ property. (/d. § 37). The Government argues that this claim should be
dismissed because Plaintiffs have an adequate remedy at law—namely, they can move for return of
property in judicial forfeiture proceedings. But the Government fails to point to any pending judicial
forfeiture proceeding against Plaintiffs’ property. It is therefore unclear whether Plaintiffs will actually
have an adequate remedy at law via filing a claim in a judicial forfeiture proceeding, or whether the
Government will opt not to file judicial forfeiture proceedings against the property. Accordingly, for the
reasons discussed in greater depth in connection with Plaintiffs’ second claim below, the Court
DEFERS ruling on the Government’s Motion as it pertains to Plaintiffs’ first claim.

2. Plaintiffs’ Second Claim

Plaintiffs’ second claim is a claim for return of property pursuant to Rule 41(g) of the Federal
Rules of Criminal Procedure. Motions for return of property are generally “used to seek the return of
seized property after an indictment has been issued.” Ramsden v. United States, 2 F.3d 322, 324 (9th
Cir. 1993). But district courts have the power to entertain, in civil cases, “motions to return property
seized by the government when there are no criminal proceedings pending against the movant.” Jd. A
court’s power to adjudicate such motions is equitable in nature and must therefore be exercised with
“caution and restraint.” Jd.

Courts consider four factors in deciding whether to exercise equitable jurisdiction under Rule
41(g): whether “(1) the Government displayed a callous disregard for the constitutional rights of the
movant; (2) the movant has an individual interest in and need for the property he wants returned; (3) the
movant would be irreparably injured by denying return of the property; and (4) the movant has an
adequate remedy at law for the redress of his grievance.” United States v. Kama, 394 F.3d 1236, 1238
(9th Cir. 2005) (quoting Ramsden, 2 F.3d at 324-25). “If the ‘balance of equities tilts in favor of
reaching the merits’ of the Rule 41(g) motion, the district court should exercise its equitable jurisdiction
to entertain the motion.” Jd. (quoting Ramsden, 2 F.3d at 326). A pending judicial forfeiture proceeding
provides a movant with an adequate remedy at law, United States v. U.S. Currency $83,310.78, 851 F.2d
1231, 1235 (9th Cir. 1988), and therefore weighs against an exercise of equitable jurisdiction.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 9of12 Page ID #:1179

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

The Government moves to dismiss Plaintiffs’ Rule 41(g) claim because the FBI initiated an
administrative forfeiture proceeding as to Plaintiffs’ property (which has since terminated) and the
Government intends to file judicial forfeiture proceedings against Plaintiffs’ property soon. The Ninth
Circuit has held that a district court may properly decline to exercise equitable jurisdiction over a motion
for return of property when a property owner has adequate notice of a pending administrative forfeiture
proceeding. See United States v. Elias, 921 F.2d 870, 872 (9th Cir. 1990). The Ninth Circuit has also
held that, “when a civil forfeiture proceeding has been filed, the claimant has adequate remedies to
challenge any fourth amendment violation[,|” and “there is no need to fashion an equitable remedy to
secure justice for the claimant.” United States v. U.S. Currency $83,310.78, 851 F.2d 1231, 1235 (9th
Cir. 1988).

Here, however, there are no administrative forfeiture proceedings pending against Plaintiffs’
property, and the Government does not point to any judicial forfeiture proceedings against the property.
But the Government avers that it will file judicial forfeiture actions against Plaintiffs’ property by
September 20, 2021. (See Defs.’ Reply in Support of Mot. Dismiss at 5—6, ECF No. 48). The Court
therefore defers ruling on the Government’s Motion as it pertains to Plaintiffs’ Rule 41(g) claim, and
ORDERS the parties to file a joint status report by September 27, 2021 regarding: (1) the status of any
judicial forfeiture proceedings against Plaintiffs’ property; (2) the impact of any such proceedings on the
Court’s ability to exercise jurisdiction over Plaintiffs’ Rule 41(g) claim, and; (3) the impact of any such
proceedings on Plaintiffs’ ability to obtain injunctive relief in connection with their first claim. The joint
status report shall not exceed twenty pages (ten pages per side).

3. Plaintiffs’ Third Claim

Plaintiffs’ third claim alleges that the Government violated their Fifth Amendment rights “by
seizing and holding their property without particularized probable cause, and by demanding that
[Plaintiffs] identify themselves by name to seek return of their property.” (Compl. § 43). The relief
Plaintiffs seek in connection with this claim is an order instructing the Government that it must “allow,
and not prohibit,” Plaintiffs “to file claims to their property, including administrative and judicial
forfeiture claims pursuant to 18 U.S.C. §983, using a pseudonym to identify themselves.” (/d. ¥ 43).

Plaintiffs concede that they have already filed administrative forfeiture claims under a
pseudonym and that the Government has accepted those claims. (Pls.’ Opp. to Defs.’ Mot. to Dismiss at
5). Plaintiffs’ request to file anonymous administrative forfeiture claims is therefore dismissed as moot.
As for the aspect of Plaintiffs’ claim that requests leave to file anonymous claims in potential judicial
forfeiture actions in the future, that part of the claim is dismissed because it is not yet ripe for resolution.
As discussed above, the burden in any future judicial forfeiture actions will be on the individual

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 10o0f12 Page ID #:1180

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

Plaintiffs to establish that their “need for anonymity outweighs prejudice to the opposing party and the
public’s interest in knowing the party’s identity.” Does I thru XXTIT, 214 F.3d at 1068.

The Court therefore DISMISSES Plaintiffs’ third claim.

4. Plaintiffs’ Fourth Claim

In their fourth claim, Plaintiffs allege that the Government violated their Fifth Amendment rights
“by opening and/or searching [Plaintiffs]’ safe deposit boxes without particularized probable cause and
then requiring [Plaintiffs] to come forward and identify themselves in administrative and judicial civil
forfeiture proceedings before their Fourth and Fifth Amendment challenges of the searches and seizures
are determined.” (Compl. § 47). The relief Plaintiffs seek is a “stay [of] civil discovery until Plaintiffs’
Fourth and Fifth Amendment challenges to the box searches and property seizures are determined.” (/d.
§ 48). In their opposition, Plaintiffs clarify that they seek “‘a stay of discovery in this and all related civil
forfeiture cases until the Court first determines” the merits of Plaintiffs’ Fourth Amendment arguments.
(Pls.’ Opp. to Defs.’ Mot. Dismiss at 1, ECF No. 40).4

As to Plaintiffs’ request for an order staying discovery in other civil matters, this claim is
dismissed. Plaintiffs raise no cognizable legal theory, nor is the Court aware of any, that would justify
this Court issuing an order staying discovery in other civil cases. Regarding a stay of discovery in this
case, Plaintiffs may move for such relief if they wish, but need not maintain their Fifth Amendment
claim to do so. The Court therefore DISMISSES Plaintiffs’ fourth claim as moot.

5. Plaintiffs’ Fifth Claim

Finally, by their fifth claim, Plaintiffs again allege that the Government’s seizure and search
violated their right to due process. The relief that Plaintiffs seek in connection with this claim is an order
enjoining the Government from spoliating evidence. Plaintiffs fail to adequately plead this claim for
relief because Plaintiffs allege no facts giving rise to a plausible inference that the Government will
spoliate evidence. Accordingly, the Court DISMISSES Plaintiffs’ fifth claim for failure to state a claim,
pursuant to Fed. R. Civ. P. 12(b)(6).

 

4 Plaintiffs also sought to stay deadlines for filing administrative and judicial forfeiture claims, but

have now waived that part of their fourth claim. (Pls.” Opp. to Defs.” Mot. Dismiss at 3, n.2).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 10 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 11o0f12 Page ID#:1181

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

C. Plaintiffs’ Motion for Preliminary Injunction

Plaintiffs move to preliminarily enjoin the Government from 1) “civilly forfeiting property
seized from USPV boxes for which the seizure notices were constitutionally inadequate[ and] 2)...
holding onto [Plaintiffs’] property,” and for a mandatory injunction 3) “order[ing] the government to
return the property to [Plaintiffs] pending further proceedings.” (Pls.’ Mot. Prelim. Inj. at 12). Because
Plaintiffs fail to demonstrate a likelihood of irreparable harm, the Motion is denied.

Where a moving party has an adequate remedy at law, there is no risk of irreparable harm.
Anderson v. Zenali, 163 F.3d 605 (9th Cir. 1998). Here, “Plaintiffs have submitted administrative
forfeiture claims to contest forfeiture of their property,” (Pls.’ Mot. for Prelim. Inj. at 13), thereby
triggering the Government’s 90-day statutory window to either (1) return Plaintiffs’ property, or (2) file
a judicial forfeiture action against the property. See 18 U.S.C. § 983 (E)(3)(A)(B). The Government
avers that the 90-day window closes as to the last of the six Plaintiffs on September 20, 2021. Section
983 therefore provides Plaintiffs an avenue to obtain the relief they seek: wait five days and have their
property returned (should the Government decline to file judicial forfeiture actions) or prevail in a
judicial forfeiture action (should the Government choose to file such actions).

Plaintiffs argue that, pursuant to 18 U.S.C. § 983(a)(1)(F), they are entitled to the return of their
property pending any further proceedings because the notices of administrative forfeiture that they
received did not comport with the forfeiture statute or due process. They are not. The forfeiture statute
provides that, “[i]f the Government does not send notice of a seizure of property in accordance with
subparagraph (A) to the person from whom the property was seized . . .[,| the Government shall return
the property fo that person without prejudice to the right of the Government to commence a forfeiture
proceeding at a later time.” 18 U.S.C. § 983(a)(1)(F) (emphasis added). Here, though Plaintiffs assert
that they have an ownership interest in the items seized from various boxes at USPV, the contents of
those boxes were in possession of USPV at the time of seizure. Thus, Plaintiffs are not “the person[s]
from whom the property was seized”—that “person” is USPV. Therefore, even if the notices that the
Government sent to Plaintiffs did not comply with the forfeiture statute, Plaintiffs would not be entitled
to the return of their property under Section 983(a)(1)(F).

Accordingly, the Court DENIES Plaintiffs’ Motion for Preliminary Injunction.

V. CONCLUSION

In accordance with the foregoing, the Court DENIES Plaintiffs’ Motion for Class Certification,
GRANTS in part and DENIES in part the Government’s Motion to Dismiss, and DENIES Plaintiffs’
Motion for Preliminary Injunction. The Court DISMISSES Plaintiffs third, fourth, and fifth claims, and
DEFERS ruling on the Government’s Motion to Dismiss as it pertains to Plaintiffs’ first and second

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 11 of 12
Case 2:21-cv-03254-RGK-MAR Document 51 Filed 09/15/21 Page 12 o0f12 Page ID #:1182

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03254-RGK-MAR Date September 15, 2021

 

 

Title Does 1 et al v. United States of America et al

 

claims. The parties are further ORDERED to file a joint status report in compliance with section
IV.B.2. of this order by no later than September 27, 2021.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 12 of 12
